Case 2:19-cv-13023-JCZ-JVM Document1 Filed 10/07/19 Page 1 of 6

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

Mnigl cC michety a

CIVIL ACTIO -
Print the full name (first - middle - last) and i. 3 0 >
prisoner number of the plaintiff in this action. 6 fo]
NO.
Versus som EU Le AMAG. i

Tet lebanon falish Shettifs
afhice

_ CD NWP Biitch
CReeoky P Ponalp
Tustin K melin-

 

 

 

 

Print the full name of all defendants in this
action.
DO NOT WRITE et al.

COMPLAINT
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same facts involved
in this action of eiieniilse relating to your imprisonment?
Yes( ) No(¥)

¢ENDERED FOR FILING

oct 07 2019 oO”

U.S. DISTRICT COURT

Eastern District of Louisiana

Deputy Clerk
Case 2:19-cv-13023-JCZ-JVM Document1 Filed 10/07/19 Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. If your answer to A is “yes”, describe the lawsuit in the space below. (If there is more than
one lawsuit, describe the additional lawsuits on another piece of paper, using the same
outline.)

1. Parties to the previous lawsuit
Plaintiffs /) A
Defendants /V / Ah
2. Court (If federal court, Ane of the district court; if state court, name the parish.)
3. Docket Number al | A
4. Name of judge to whom case was assigned YM / ft
5. Disposition (For example: Was this case dismissed? Was it appealed? Is it still
pending?)
V/A
6. Approximate date of filing lawsuit
7. Approximate date of disposition WA

C. Have you had any previously filed federal lawsuits or appeals, whether or not related to the
issues raised in this complaint, which have been dismissed as frivolous, malicious, or for
failure to state a claim for which relief can be granted by any federal court?

Yes( ) No( ) WA
If your answer is “yes’, list the civil action numbers and the disposition of each case. You
also must identify in which federal district or appellate court the action was brought.
VIA
UL PLACE OF PRESENT CONFINEMENT: VLE
A. Is there a prisoner grievance procedure in this institution?
Yes( ) No( ) WA

B. Did you present the facts relating to this complaint in the prisoner grievance procedure? Yes
()No() “4M

C. lf your answer is ‘yes’, 4/4

1. Attach a copy of all administrative complaints you have filed regarding the claims
raised in this lawsuit and copies of all prison responses. !f copies are not available,
list the number assigned to the compiaint(s) and approximate date it was presented
to the prison.
Case 2:19-cv-13023-JCZ-JVM Document1 Filed 10/07/19 Page 3 of 6

 

 

 

 

 

i [4
2. As to each grievance compliant provided or listed above, have you exhausted or
completed all steps in the procedure, including appeals?
D. If your answer is NO, explain why you have not done so:
MA
It. Parties

(In item A below, complete the following information. Do the same for additional plaintiffs, if any.)

A. Full Name of Plaintiff

 

 

(First - Middle - Last) vw [A
Prisoner Number VIA
Address A A

 

Date of Birth —-_« #//A
Date of Arrest “7/4
Date of Conviction _//.4
Case 2:19-cv-13023-JCZ-JVM Document1 Filed 10/07/19 Page 4 of 6

,

lll. A (continued) - ADDITIONAL PLAINTIFFS In Re:

(Complete the information below for each additional plaintiff. Each additional plaintiff must read plaintiffs’ declaration
below and personally sign.)

Plaintiffs Declaration

| declare under penalty of perjury that all facts represented in this complaint and any attachments hereto are
true and correct.

2} | understand that if | am released or transferred, it is my responsibility to keep the Court informed of my
whereabouts and failure to do so may result in this action being dismissed with prejudice.

3) | understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three or more
civil actions in a court of the United States while incarcerated or detained in any facility that were dismissed
on the grounds that they were frivolous, malicious, or failed to state a claim upon which relief may be
granted, unless | am under imminent danger of serious physical injury.

4) | understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the entire

$400.00 filing fee and any costs assessed by the Court, which shall be deducted from my inmate account by
my custodian in installment payments as prescribed by law.

Full Name of Plaintiff . .
(First-Middie-Last) Daniel Co murchelt Tr

Prisoner Number ___ {v0 1079450

Address. A616 Risgefielda D2 wmetaitie LA, 7000%
Date of Birth __ 06 [ oF i997

Date of Arrest__1{ 24] 19

Date of Conviction

_ Signature Louk ovnitabate. itr

 

Full Name of Plaintiff .
(First-Middie-Last) @ohief Ann Cinguemano

Prisoner Number 09739 f AX
Address 2.616 Ridge Fi eid OR metlaitie 24, Toou>
Date of Birth OY | o7| 19490
Date of Arrest __i | 2.0 1g
Date of Conviction

 

Signature

Full Name of Plaintiff
(First - Middle - Last)

Prisoner Number
Address

Date of Birth
Date of Arrest

 

 

 

 

Date of Conviction

 

Signature
Case 2:19-cv-13023-JCZ-JVM Document1 Filed 10/07/19 Page 5 of 6

IMPORTANT: In the space provided below, place the full name of each defendant named in the caption, his
or her official position, place of employment, and service address. If you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, if necessary. The parties listed below must be exactly the same as those listed in your caption.

 

C. Defendant_J<¢ftekson pagrsh is employed as_ ShCKUES 0 fice
-_ at
Address for service:

 

D. Defendant pny LP BLINN _isemployedas_ Police

 

 

of ec ce at Jeffefson paich Shere fs
Address for service:
E. Defendant GR2CoRyp Pon ALD is employed as_Povice OF CeR

 

at_Veffetsen paki 4 Shek es OfGeed
Address for service:

 

F, Defendant Justin fk meclin isemployedas Police of f' ce
at Petfelson pwesSh shrek, fs Of¢Flce

 

 

 

 

 

Address for service:
~~  -G.- > Defendant : : ____ is employed as
a
Address for service:
IV. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates, and places. Do not give any legal
arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra
sheet if necessary.)

On {~A8-14 Pe lLef+ MF fpouse Witn mit SiStek

—

ashley Ann Cing weman d dpecanre HS knew PF pad incr KP cH $5
fot mm) aknesp 4 his Defoe Fuin TPncedent Se F
was guing jo turn misat FA \wecause F was
Frakls Yok mt yite to _ é<ex anay JetiekKsan patish

price delice Enveived En mst €23€ geteot me
becantl 4nof Condacted wae vughh ee Ste cic wiitcrect
Case 2:19-cv-13023-JCZ-JVM Document1 Filed 10/07/19 Page 6 of 6

gud Tufermed iter that BP nad wakPry sok mk aeest
and junk wid thew Cagchd me thee w eke 90ing to Jeil( me

V. Relief
(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases

or statutes.)

go wwit me anh Mf Sr5tek 45 nictanCingucmano
WERE On We moktt cHei@ we Noticed that  fhehe
WeRe UNMAR[Ked, pore units Eo ow i hg “Ah So wt
keePt PRving oh my Salty Because of the tReats
Fen tue gF€ficeRS TPuvolued Tn mp case 95 we were
Qhout 15 mauts eon a bhivedug at the Jetveksn paRish
Sait For me jo 4uln my self Tn, now wt ake on
W ARMOULE Rd ang dut OF nowrle gq ERef fokd tupes
Smashed us OFF OF fre ywroree Bike and +ey¥ed do

Rn us commpPictts ovek, my SitiGR we Stack unceR fhe

Vor eR Bike QnA BF was abie fa furh mypoet® Feo undth {he
melte Bice, Bien .

VI. Plaintiffs Declaration

1) | declare under penalty of perjury that all facts represented in this complaint and any attachments
hereto are true and correct.

2) | understand that if | am released or transferred, it is my responsibility to keep the Court informed of
my whereabouts and failure to do so may result in this action being dismissed with prejudice.

3) | understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three
or more civil actions in a court of the United States while incarcerated or detained in any facility that
were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted, unless | am under imminent danger of serious physical injury.

4) | understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the
entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
inmate account by my custedian in installment payments as prescribed by law.

4 th

5
np Se ies
eee Ue

Signed this 2a

     

th
day of A Septem be® , 20/4

 

Loui Yitav Te

(Signature of Plaintiff)

 

10/2015
